Moyer, C.J.
Richard Robinson has filed a second affidavit seeking the disqualification of Judge David E. Grossman from further proceedings in this case. The earlier affidavit of disqualification was found not well taken and denied. In re Disqualification of Grossman (May 7, 1996), No. 96-AP-063, unreported.
In this affidavit, affiant contends that Judge Grossman is disqualified “under the law” from presiding over a contempt of court proceeding involving an order issued by the judge. Judges are vested -with inherent authority to issue contempt citations to compel obedience with court orders. The mere fact that a judge issues an order does not disqualify that judge from future proceedings designed to ensure compliance with that order.
Accordingly, the affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Grossman.